Citation Nr: 0948345	
Decision Date: 12/23/09    Archive Date: 01/05/10

DOCKET NO.  07-29 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Lisa A. Lee, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the Air Force from April 
1981 to January 1983, and had prior and subsequent service in 
the Florida Air National Guard from November 1980 to December 
1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision of the RO 
in St. Petersburg, Florida, which denied service connection 
for a low back disability. 

The Board notes that the Veteran also submitted a claim for 
pension benefits in September 2006.  This claim has not yet 
been adjudicated and is referred to the RO for appropriate 
action. 

The Veteran testified at a February 2009 Travel Board hearing 
at the St. Petersburg RO before the undersigned Veterans Law 
Judge.  A transcript of the hearing has been associated with 
the file.

The Board notes that the Veteran submitted additional 
evidence after the August 2007 statement of the case (SOC) in 
the form of a September 2009 private medical opinion by 
doctor M.S.  In an October 2009 letter, the Veteran waived 
initial consideration of this evidence by the agency of 
original jurisdiction in accordance with 38 C.F.R. § 20.1304 
(2009).  The Board will proceed with appellate review. 


FINDING OF FACT

The evidence is at least in equipoise that the Veteran's low 
back disability was caused by an in-service injury. 





CONCLUSION OF LAW

The Veteran's low back disability was incurred in or 
aggravated by active service. 38 U.S.C.A. §§ 1110, 1112, 
1113, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim.  The veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran). 

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)
 
The Veteran's claim for service connection for a low back 
disability has been granted, as discussed below.  As such, 
the Board finds that any error related to the VCAA on this 
claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159 (2009); Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

II. Service Connection

The Veteran contends that he is entitled to service 
connection for a low back disability.  For the reasons that 
follow, the Board concludes that service connection is 
warranted.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, where a veteran served continuously for 90 days 
or more during a period of war, or during peacetime service 
after December 31, 1946, service connection for arthritis may 
be established on a presumptive basis by showing that the 
disease manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.307, 3.309(a) (2009).  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
C.F.R. § 3.307(d). 

In order to establish service connection for the claimed 
disorder on a direct basis, there must be (1) competent 
evidence of a current disability; (2) competent evidence of 
in-service incurrence or aggravation of a disease or injury; 
and (3) competent evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Preliminarily, the Board notes that active service is a 
prerequisite to service connection, and has been defined to 
mean "active military, naval, or air service." 38 U.S.C.A. 
§ 101(2), (24) (West 2002); 38 C.F.R. § 3.6(a) (2009).  The 
term "active military, naval, or air service" includes: (1) 
active duty; (2) any period of active duty for training 
(ACDUTRA) during which the individual concerned was disabled 
or died from a disease or injury incurred or aggravated in 
the line of duty; and (3) any period of inactive duty for 
training (INACDUTRA) during which the individual concerned 
was disabled or died from an injury incurred or aggravated in 
the line of duty.  Id.

In order for the Veteran to be eligible for service 
connection for any disability claimed during his Florida Air 
National Guard service, the record must establish that he was 
disabled during active duty for training due to a disease or 
injury incurred or aggravated in the line of duty, or that he 
was disabled from an injury incurred or aggravated during 
inactive duty training.  See Mercado- Martinez v. West, 11 
Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 
470 (1995); Biggins v. Derwinski, 1 Vet. App. 474, 478 
(1991).  

Here, as will be discussed in more detail below, a September 
1995 line of duty determination reflects that the low back 
injury sustained by the Veteran in April 1995 was incurred in 
the line of duty.  

With respect to the first Hickson element, evidence of a 
current disability, the February 2007 VA examination reflects 
a diagnosis of residuals of a lumbar strain, status post two 
surgical procedures, as well as degenerative joint disease.  
The Board is satisfied with the evidence of a current 
disability.  

Under the second Hickson element, the evidence must show in-
service incurrence or aggravation of a disease or injury.  
The Board has reviewed the Veteran's service treatment 
records and private treatment records reflecting treatment 
during the Veteran's period of service in the Air National 
Guard.  The Veteran's March 1979 entrance examination is 
negative for any back conditions, and periodic examinations 
thereafter up to July 1993 are likewise negative for any back 
condition.  In a July 1993 Report of Medical History, the 
Veteran indicated that he had recurrent back pain.  However, 
the Veteran had undergone a cervical laminectomy in June 1992 
and the Board assumes that the Veteran's report of back pain 
in July 1993 is related to his cervical spine.  The Veteran 
does not contend that he has a disability of the cervical 
spine.  In a July 1994 Report of Medical History, the Veteran 
denied back pain.  

An April 1995 private treatment record reflects that the 
Veteran was seen in the emergency room due to low back pain, 
right leg pain, and numbness in his right leg.  As will be 
discussed below, the Veteran had experienced low back pain 
the day before after bending down to pick up some files 
during reserve service. 

An April 1995 private MRI revealed a diffuse decrease in disc 
space height and signal intensity consistent with diffuse 
disc desiccation.  There was also mild posterior bulging of 
the intervertebral disc which was seen predominantly on the 
left side at the L4-5 level.  The Veteran was diagnosed with 
degenerative disc disease with mild bulging within the neural 
foramina on the left side at the L4-5 level.  

An April 1995 private myelogram revealed lateral disc 
herniation on the right at T11-12, a slight disc bulge at L4-
5, and an eccentric disc bulge with associated osteophyte 
formation encroaching slightly upon the right nerve root 
canal at L5-S1.  

A May 1995 Memorandum issued by the Florida Air National 
Guard stated that the Veteran's back pain was not in the line 
of duty and existed prior to service based on the fact that 
imaging of the Veteran's spine showed degenerative disc 
disease.  However, the September 1995 line of duty 
determination, which will be discussed below, reversed this 
finding when additional medical evidence showed that the 
Veteran had sustained an acute injury unrelated to his 
degenerative disc disease. 

A July 1995 service treatment record reflects that the 
Veteran underwent an L4-5 laminectomy.  He still had back 
pain occasionally radiating to his right leg and was on 
restricted duty. 

An August 1995 letter from Doctor M.S. stated that the doctor 
had treated the Veteran for a herniated disc which came on 
acutely in April 1995.  The doctor stated that at first the 
Veteran was treated conservatively with epidural steroids and 
nerve root blocks, but he failed to respond.  Subsequently, 
the Veteran underwent a lumbar laminectomy at L-5 in May 
1995.  The doctor stated that the Veteran had since done well 
and returned back to work in July 1995.  The doctor further 
stated that while the Veteran did have an osteophyte shown on 
his MRI which pre-existed the Veteran's disc herniation, the 
disc herniation itself was acute and unrelated to his 
osteophyte.  Thus, the doctor opined that the Veteran did not 
have a pre-existing back condition.  The doctor also stated 
that the Veteran's past problems with his cervical spine were 
unrelated to his current back problem.  

An August 1995 service treatment record reflects that the 
Veteran had minimal back pain which was controlled with 
Motrin.  The Veteran was now exercising and had little or no 
back discomfort.  

A September 1995 service treatment record reflects that the 
Veteran was lifting weights, bench pressing, doing curls, 
running for three minutes, and swimming for 30 minutes.  All 
these exercises were done on a routine basis.  On physical 
examination, the Veteran had no weakness in the upper 
extremities, he was able to flex at the hip, and had no pain 
with straight leg raising.  The doctor concluded that the 
Veteran's lumbar disc decompression had resolved.  The 
Veteran was returned to duty. 

The September 1995 favorable line of duty determination 
reflects that in April 1995 the Veteran injured his back 
when, after bending down to pick up some files, he stood and 
turned, at which point he felt a "pop" and a "twinge" of 
pain.  The Veteran had experienced such a pop in the past and 
did not anticipate any problems.  However, the next day he 
noticed a continuing soreness and eventually drove to the 
hospital for treatment.  This injury was found to be incurred 
in the line of duty.  

In an October 1995 report of medical history, filled out by 
the Veteran about two and a half months prior to his 
retirement from the Air National Guard in December 1995, the 
Veteran indicated that he did not have recurrent back pain.  
An examiner's note on this form reflects that the Veteran had 
undergone a laminectomy in his back and was presently doing 
well.  

Based on the September 1995 line of duty determination, the 
August 1995 letter from doctor M.S., and the medical records 
reflecting treatment for the Veteran's back, the Board finds 
that the Veteran sustained a low back injury in service which 
required surgery and which was unrelated to his pre-existing 
degenerative disc disease.  

Turning to the third Hickson element, the evidence must show 
a nexus between the Veteran's low back injury in service and 
his current back disability.  The Board has reviewed the 
Veteran's post-service medical records as well as the 
Veteran's statements and testimony regarding low back 
disability.  

An April 2001 private treatment record reflects that the 
Veteran complained of worsening back pain that radiated to 
his feet, as well as numbness and weakness.  The Veteran had 
radicular complaints down the L-5 dermatome.  

An April 2001 private MRI report reflects that the Veteran 
had degenerative disc disease at L4-5 which was apparently at 
the site of previous surgery.  There was central disc bulging 
which suggested a recurrent central disc herniation.  The 
Veteran also had degenerative disc disease at L5-S1 with 
minor disc bulging and slight enhancement of this area, which 
suggested scarring from post-operative changes.  While the 
Veteran had reported twice undergoing surgery at L4-5 and did 
not report surgery at L5-S1, the MRI showed changes that 
revealed the possibility of surgery at this level as well.  
The MRI also showed degenerative disc disease at T11-12 with 
mild posterior central bulging but no impingement.  

Private medical records dated from 2002 to 2006 reflect that 
the Veteran continued to report low back pain.  

A May 2006 private treatment record reflects the following 
history reported by the Veteran.  In April 1995 the Veteran 
underwent a lumbar laminectomy and experienced excellent 
relief from his symptoms for about two years.  In 1997, the 
Veteran suffered a strain injury in his civilian job when he 
was struggling with a seat release on the captain's chair.  
Following this injury, the Veteran developed increasing pain 
with similar radiation into his right leg.  The Veteran had 
further evaluation and a repeat surgical procedure, which did 
not relieve his problems as completely.  Since that time, the 
Veteran continued to have intermittent difficulties, 
including a period in 2001 in which he had new left-sided 
symptoms with pain emanating from his left buttock and a 
temporary left foot drop.  The Veteran was prepared for 
surgery at that time.  However, his symptoms improved with 
conservative therapy and the surgery was cancelled.  Since 
that time, the Veteran had persistent pain, which he 
described as a sharp, stabbing pain in his right mid lumbar 
region with intermittent radiation down the right lateral 
aspect of his leg with intermittent numbness of his right 
toes and sole of his foot.  A 2004 MRI revealed significant 
degenerative changes.  

A May 2006 private consultation examination at a spine 
center, after noting the Veteran's medical history related to 
his back, reflects that the Veteran's low back pain may be 
the result of the degenerative changes seen on the May 2004 
MRI, including the severe degenerative L5 discs and L4 disc.  

In February 2007, the Veteran underwent a VA examination in 
connection with this claim.  After taking the Veteran's 
medical history, reviewing the Veteran's claims file, and 
thoroughly examining the Veteran, the examiner made the 
following findings.  The Veteran's degenerative joint disease 
of the lumbosacral spine, specifically the T11-T12 disc 
herniation revealed by the April 1995 myelogram, was not due 
to the acute injury which occurred in April 1995 while on 
active duty.  The Veteran's L4-5 disc bulge, as revealed by 
the April 1995 myelogram, was at least as likely as not due 
to the Veteran's April 1995 injury while on active duty.  
However, the Veteran's current symptoms and diagnosis of 
chronic lumbar pain with right lumbar radicular features was 
not due to the acute April 1995 injury.  The examiner 
explained that a review of the records demonstrated that the 
Veteran underwent a laminectomy at L4-5 and rehabilitation 
therapy, and that the Veteran experienced excellent relief 
and symptoms thereafter.  Two years later, the Veteran 
experienced increasing pain with similar radiation into his 
right leg in 1997 following a strain injury that occurred in 
his civilian job.  The Veteran had further evaluation and a 
repeat surgical procedure which did not relieve his symptoms 
as completely.  Therefore, the examiner stated that objective 
evidence demonstrated that the Veteran's present symptoms 
were at least as likely as not due to the injury sustained in 
his civilian job and not due to or the result of his active 
duty service.  

At the February 2009 Board hearing, the Veteran testified 
that in 1995 he had a low back injury while working in the 
National Guard when he bent down to pick up some papers in 
the lower drawer of a filing cabinet and turned in a 
particular way.  He stated that his low back has never been 
the same since that time.  The Veteran testified that two 
years later his back popped again, after he had retired from 
service, requiring repeat surgery.  Eventually, the Veteran's 
back disability required him to medically retire from his 
civilian job as a pilot.  The Veteran testified that after 
the first surgery in April 1995, he obtained about two years 
of relief.  The Veteran stated that after about two years, he 
bent over with a movement similar to what caused his first 
injury and his back "popped" again.  The Veteran went to 
the same doctor (Doctor M.S.) who treated him for his first 
back injury and the doctor told him that he had injured the 
same location.  The doctor had the Veteran undergo a second 
laminectomy in the same location in 1997.  The Veteran stated 
that once a disc ruptures it is vulnerable to rupturing 
again, and thus the second injury in 1997 would not have 
happened if he had not sustained the initial injury on duty 
in 1995.  When asked whether the Veteran continued to have 
pain in his low back after the 1997 laminectomy, the Veteran 
stated that in 2001 he started to get increased numbness, and 
then symptoms on his left side.  The Veteran stated that 
since that time he has not been able to obtain complete 
relief from his symptoms and is unable to return to flying. 

A September 2009 letter from Doctor M.S., the doctor who 
treated the Veteran for both back injuries, stated that at 
the time of the Veteran's initial injury, he opined that 
although the Veteran had some pre-existing degenerative 
changes in his lumbar spine as evidenced by the April 1995 
MRI and myelogram, these changes in no way accounted for his 
acute injury.  The doctor stated that based on his current 
evaluation of the Veteran and a review of the records, he 
felt that the Veteran's current condition could date back to 
his initial injury in April 1995, with the subsequent 
problems he had experienced with his back permanently 
aggravating a pre-existing degenerative condition.  Thus, the 
doctor opined that the Veteran's current back condition is 
more likely than not related to the April 1995 injury.  

The Board finds that the evidence is at least in equipoise as 
to whether there is a nexus between the Veteran's current 
back disability and the injury he sustained in April 1995.  
The symptoms from the Veteran's initial April 1995 injury did 
apparently resolve after the first lumbar laminectomy, and 
the Veteran did reinjure his back in 1997.  For these 
reasons, the February 2007 VA examination report attributed 
the Veteran's current low back disability to this 
intercurrent injury.  However, the VA examiner did not 
address whether the Veteran's initial low back injury in 
April 1995, which was severe enough as to require a lumbar 
laminectomy, predisposed the Veteran to re-injuring his back, 
or whether the resulting lumbar laminectomy itself 
predisposed the Veteran to re-injuring his back.  Addressing 
this issue was especially important in light of the fact that 
the Veteran re-injured his back in exactly the same location 
as the previous injury, the second injury occurred only two 
years after the first injury, and the Veteran experienced 
symptoms almost identical to those he experienced after the 
initial injury, including pain radiating to the right leg.  
Moreover, the same exact discs were apparently involved in 
both injuries, i.e. L4 and L5.  Thus, because the VA examiner 
did not account for these similarities, the probative value 
of this opinion is diminished to some extent.  See Nieves-
Rodriguez, 22 Vet. App. 295, 304 (2008) (holding that the 
probative value of a medical opinion derives from its 
reasoning); Hayes v. Brown, 5 Vet. App. 60 (1993) (holding 
that the Board is not bound to accept any opinion from a VA 
examiner, private physician, or other source concerning the 
merits of a claim).  By the same token, the Board finds that 
the similarities between the two injuries and their 
residuals, as well as their relative nearness in time, 
support a nexus between the Veteran's current low back 
disability and the April 1995 injury.

Further, Doctor M.S., who treated the Veteran for both 
injuries, opined in the September 2009 letter that the 
Veteran's current low back disability could stem from the 
initial April 1995 injury, suggesting that the Veteran's 
subsequent injury permanently aggravated a pre-existing 
degenerative condition presumably caused by the April 1995 
injury.  While the reasoning of this opinion is not 
sufficiently clear or thorough to outweigh the February 2007 
VA opinion, the Board finds that both opinions are on an 
equal footing in light of all the evidence.  Thus, the 
February 2007 opinion, in conjunction with the proximity in 
time and similarity of both low back injuries and their 
residuals, puts the evidence at least in equipoise with 
respect to establishing a nexus between the Veteran's current 
low back disability and his April 1995 injury while serving 
in the Air National Guard.  Therefore, the Veteran is 
entitled to the benefit of the doubt as to the third Hickson 
element.  See Gilbert v. Derwinski, 1 Vet. App. at 55.

Accordingly, the Board finds that the evidence is at least in 
equipoise with respect to the Veteran's claim.  Consequently, 
the benefit-of-the-doubt rule applies, and service connection 
for a low back disability is granted.  See Hickson, supra; 38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for a low back disability 
is granted.  



____________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


